Order entered October 31, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01145-CV

                     IN THE INTEREST OF J.A.K. AND J.W.K., CHILDREN

                        On Appeal from the 302nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-17-11304

                                           ORDER
       By letter filed October 11, 2018, court reporter Elizabeth Neve Griffin informed the

Court no party had discussed with her “the specific dates to be included” in the reporter’s record

“or any payment.” That same day, we directed appellants to file, within ten days, written

verification they had requested preparation of the reporter’s record and had paid or made

arrangements to pay the reporter’s fee. Although we cautioned appellants that failure to comply

could result in the appeal being submitted without the reporter’s record, they have not responded.

See TEX. R. APP. P. 37.3(c).      Accordingly, we ORDER the appeal submitted without the

reporter’s record.

       As the clerk’s record has been filed, we ORDER appellants to file their brief no later

than November 20, 2018.

                                                      /s/   DAVID EVANS
                                                            JUSTICE